UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4031


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ORLANDO JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. James A. Beaty, Jr., Senior District Judge. (1:14-cr-00375-JAB-1)


Submitted: August 31, 2017                                  Decided: September 15, 2017


Before SHEDD and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Craig M. Cooley, COOLEY LAW OFFICE, Cary, North Carolina, for Appellant.
JoAnna Gibson McFadden, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a jury trial, Orlando Jones was convicted of one count of armed bank

robbery, and aiding and abetting, in violation of 18 U.S.C. §§ 2113(d), 2 (2012); he was

acquitted on charges of brandishing a firearm during and in relation to a crime of

violence, and aiding and abetting, 18 U.S.C. §§ 924(c)(1)(A)(ii), 2, and possession of a

firearm by a person previously convicted of a felony offense, 18 U.S.C. §§ 922(g)(1),

924(e) (2012). The district court sentenced Jones to 282 months’ imprisonment. Jones

timely noted an appeal.       For the reasons that follow, we grant Jones’ motion to

supplement his pro se brief, and we affirm his conviction and sentence.

       Jones’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying that there are no meritorious grounds for appeal, but questioning

whether the jury’s verdict is factually inconsistent and, if so, whether the acquittals on the

firearm charges invalidate Jones’ conviction for armed bank robbery.

       A criminal defendant who is convicted by a jury on one count may not attack his

conviction on the ground that it is inconsistent with the jury’s acquittal on another count.

Dunn v. United States, 284 U.S. 390 (1932); see United States v. Powell, 469 U.S. 57, 64-

65 (1984). Rather, “an inconsistent verdict can result from mistake, compromise, or

lenity, and a jury could just as likely err in acquitting as in convicting.” United States v.

Louthian, 756 F.3d 295, 305 (4th Cir. 2014) (noting that several explanations existed for

the jury’s inconsistent verdicts); see United States v. Hassan, 742 F.3d 104, 144 n.36 (4th

Cir. 2014) (“[A] jury is permitted to return an inconsistent verdict if it sees fit to do so.”).

Based on these principles, we conclude that the jury’s acquittal of Jones on the firearm

                                               2
charges does not invalidate his conviction on the charge of armed bank robbery and

aiding and abetting. See United States v. Mitchell, 146 F.3d 1338, 1343-45 (11th Cir.

1998) (upholding conviction for armed robbery under 18 U.S.C. § 2113(d) where jury

also acquitted on charge under 18 U.S.C. § 924(c)); United States v. McCall, 85 F.3d

1193, 1197-98 (6th Cir. 1996) (same); see also United States v. Wallace, 212 F.3d 1000,

1004 (7th Cir. 2000) (finding no inconsistency in verdicts of guilty on armed bank

robbery and aiding and abetting charge and not guilty on charge of using a firearm during

the commission of a crime of violence”).

       In his pro se supplemental briefs, Jones challenges the sufficiency of the evidence,

the inconsistency of the verdict, the propriety of the district court’s decision to decline to

answer a jury question, and the application of the career offender sentencing

enhancement. We grant Jones’ motion to supplement his pro se brief. We have reviewed

the issues raised in his brief as supplemented and conclude that Jones is not entitled to

relief on these claims.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal.          Accordingly, we affirm the district

court’s judgment. This court requires that counsel inform Jones, in writing, of the right to

petition the Supreme Court of the United States for further review. If Jones requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Jones. We dispense with oral



                                              3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            4